Title: Lewis D. Belair to Thomas Jefferson, 26 November 1818
From: Belair, Lewis Descoins
To: Jefferson, Thomas


          
             Sir
            Philadelphia Nov 26h 1818
          
          Yours of The 16h Inst I have Just Recd—It Was forwarded to me from New York Where I Intended to have Been Long Before This time,—I Have Order’d to have Lay’d aside The Difft Works which you have Concluded to Take—I Herein Inclose The List of Prices and formats of The Books you have Spoken off,
          Epictetus (Manuel de) Greek & Italian This Work is not yeat unpacked It is Called In The Invoice “Bodonis Edition (Scarce Book) Velum Paper,” 
          
            
              I Think That it is one or two Vol In 8vo The Price of which is
               $5.
              87½ Cost 20 franc
            
            
              Géométrie de Legendre Broché 1 8vo 1817
              2 
              25
            
            
              Algebre d’Euler avec des Notes ⅌ Garnier In 2 Vol In 8vo (The Last Copy) Broché
              4 
              25
            
            
              Metaphysique ⅌ Carnot 1 8vo 175 (It is Sold)
              
              
            
          
          I Shall With Much Pleasure Reserve you a Copie of Tacite Dureau de la Malle,—I have not The Works you Mention, Intiteled Compte Rendû of The Institute of 1808 Séance  du 20 fevrier &&&, I Shall have It Imported by The first Oportunity;
          
            With Respect Yours
            Lewis D Bélair
          
        